 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDOahu Refuse Collection Co., Inc.andConstruction andGeneral Laborers'Union,Local368,AFL-CIO.Cases 37-CA-840-2 and 37-CA-863June 28, 1974DECISION AND ORDERBY MEMBERS FANNING, KENNEDY, AND PENELLOOn June 29, 1973, Administrative Law Judge HenryS. Sahm issued the attached Decision in this proceed-ing.Thereafter, counsel for General Counsel andcounsel for the Charging Party filed exceptions andsupporting briefs and counsel for Respondent filedcross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its autori-ty in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, cross-ex-ceptions, and briefs and has decided to affirm therulings, findings, and conclusions of the Administra-tive Law Judge only to the extent consistent herewith.The amended consolidated complaint alleged vio-lations of Section 8(a)(1), (3), and (5) of the Actagainst Respondent, Oahu Refuse Collection Compa-ny, Inc.While the Administrative Law Judge foundthat Respondent was guilty of a single violation ofSection 8(a)(1) of the Act and a single violation ofSection 8(a)(3), he dismissed numerous other allegedviolations of Section 8(a)(1) and also dismissed the8(a)(5) allegation of the complaint. Counsel for Gen-eral Counsel has excepted to the Administrative LawJudge's failure to find the further 8(a)(1) violationsalleged and the failure to issue a bargaining order asrequested, while counsel for Respondent has cross-excepted to the findings of violations by the Adminis-trative Law Judge. We find merit in numberous ex-ceptions of counsel for General Counsel, includingthe exception to the Administrative Law Judge's fail-ure to issue a bargaining order. In light of our decisionherein, we find it necessary to set out the facts of thiscase at some length.In July 1972, the Union began attempts to organizeemployees of Respondent. Some 17 authorizationcards had been signed by the employees by August 30and September 1, 1972, the days on which the Unionrequested recognition and bargaining with Respon-dent.' Respondent refused recognition on these daysand on August 31 stated that it desired a Board-con-iBetween the dates of the demand and the election herein, the Unionacquired another three cardsducted election to determine the Union's representa-tive status. On September 1, the parties entered intoan Agreement for Consent Election? The Union lostthe election 3 but filed timely objections to its con-duct .4 The hearing before, the Administrative LawJudge encompassed the violations alleged in theamended consolidated complaint, the objections tothe election, and the challenged ballots. In his Deci-sion, the Administrative Law Judge made various rec-ommendations on the objections and challenges andthereafter the representation case was, severed fromthe unfair labor practice cases and was remanded tothe Regional Director for further processing pursuantto the Agreement for Consent Election.5 The Admin-istrative Law Judge also made various findings on theviolations alleged in the amended consolidated com-plaint and it is to these findings that counsel for Gen-eralCounsel has excepted. The violations allegedlyoccurred: (1) before the Union's demand; (2) duringthe time after the demand and before the election;and (3) on the day of the election.1.Incidents alleged before the dates of demand. Asnoted above, the Union requested recognition ofRespondent's president and co-owner, Robert Henri-ques, on August 30 and September 1, 1972.6 Prior tothat time, on August 17 or 18, Henriques had calledJohnson Kalawa, one of Respondent's foremen, intohis office and asked Kalawa if he had signed a unioncard? Kalawa replied that he.had not signed a cardand Henriques stated, according to Kalawa's uncon-tradicted testimony, that "he thought it was the help-ers, and if he found out . . . anyone who signed cardsto join the union, he would fire them." Kalawa statedthat he told employees John Napulou and Jerry Sam-bajon what Henriques had said that same day.'Counsel for General Counsel alleged that Kalawawas a supervisor and that his communication of Hen-riques' threat to the employees was a violation of Sec-2 Case 37-RC-17843 The election was held on September 20, 1972, and the tally of ballotsshowed that of approximately 33 eligible voters, there were 30 votes cast, ofwhich 4 votes were for the Union,8 were against,and 18 votes were chal-lenged The challenges were sufficient to affect the election's results° On February 1, 1973, the Regional Director for Region 20 issued hisReport on Objections and Challenged Ballots in which he sustained thechallenges to five ballots and overruled one of the Union's objections. TheRegional Director bound over for heanng the remaining 13 challenges and4 objections and, since certain issues in the representation proceeding werealso involved in the unfair labor practice proceedings on which a consolidat-ed complaint had already issued,the Regional Director consolidated the 2proceedings for hearing5On October17, 1973,the Regional Director issued a Supplemental Re-port on Challenged Ballots and Objections,in which he made various deter-minations on the challenges and objections, and directed that,if the revisedtally of ballots showed that the Union had not received a majority of the validballots,cast,the election be set aside.On October 29, 1973,a revisedtally ofballots showed 8 votes were cast for,and 15 votes were cast against, theUnion with I undetermined challenged ballot6All dates are 1972 unless otherwise indicated7The firstunion authorization cards were signed onAugust 15.8Henriques did not testify at the heanng212 NLRB No. 51 OAHUREFUSECOLLECTION CO., INC.225tion 8(a)(1). The Administrative Law Judge, however,found that Kalawa was neither a supervisor nor anagent of Respondent and dismissed this allegation ofthe complaint.Kalawa, who was a working foreman for Respon-dent, testified that, in providing refuse services to cus-tomers,Respondent has three major routes: thecentral route, the airport route, and the Waikiki route.Kalawa was in charge of the Waikiki route .9 Kalawatestified that he received a salary of $820 a month andhad five or six employees working under his supervi-sion. Kalawa said that Henriques had expressly givenhim and the other foremen the authority to hire andfire employees although Kalawa had not done so.Kalawa stated that he attended management meet-ings and processed grievances on behalf of employees.In the payroll periods for July and August, Kalawawas being paid $150 more in each 2-week payrollperiod than the highest admitted employee. We findthat Kalawa was a supervisor under the Act and thuswe find that Respondent violated Section 8(a)(1) ofthe Act by Kalawa's repetition to employees Napulouand Sambajon of Henriques' threat to fire anyonewho signed a union card.2. Incidents between the dates of the demand andthe election. (A) David Silva, an employee of Respon-dent, testified that, on or about September 11, Henri-ques called Silva into his office and told Silva he wasgoing to change his status and make him a servicemanand give him a few pennies more. Henriques thenasked Silva to sign a piece of paper that he had andtold Silva that some of the boys had signed the paper.But Silva refused to sign. Silva testified that he laterfound out the paper was a deauthorization slip towithdraw from the Union.The Administrative Law Judge made no findingwith respect to these actions of Henriques. We find,however, that Henriques solicited Silva to withdrawfrom the Union and, to encourage him to do so, of-fered Silva an increase in salary. Both actions wereclear violations of Section 8(a)(1) and we so find.(B)During the election campaign, Respondentheld a number of meetings for its employees. Variousemployees testified about statements made by Henri-ques at meetings held on September 11, 16, and 19.September 11 meeting.Charles Ridings testified thatHenriques stated that he understood the employeeswere trying to organize at Respondent and that, ifthey were doing so, they should also try to organizethe other rubbish companies. Henriques said that ifthe employees tried to organize at Respondent hewould fire the employees and run the Company with9 Norman Jung handled the central route and Richard Germano handledthe airport routehis family. Henriques said that he wouldn't let theUnion in because he could not afford to pay "unionscale" and, if the Union did come in, he would haveto close down for that reason.Employee Brian Boteiho testified that Henriquessaid that, if the Union got in, it probably would drivehim out of business since other rubbish companieswould be nonunion and he could not afford to pay"union scale." Henriques told them that he would tryto run the business himself, but if he did not he wouldjust close the gates. Botelho testified that Henriquesalso mentioned something about a raise, but said hecouldn't give one because of the union election.Employee George Ahia stated that Henriques saidthe employees should have a raise. But Henriques alsostated that, if the Union came in, the Company wouldclosedown and Henriques' family would run the busi-ness.Henriques said he had to stay in competitionwith the other companies, but stated as the reason forhaving tocloseup that, if the Union got in, and he hadto pay the higher wages that the Union wanted, hewould go broke.Employee John Napulou also testified that at thismeeting Henriques said that, if the Union came in, hewas going to close down the Company and wouldprobably run it by himself.September 16 meeting.Charles Ridings testified thatat thismeetingHenriques said that if the employeescontinued on with their organizing efforts that hewould let them all go and operate without them. Hen-riques again reminded the employees that he couldnot pay higher wages than what he was now payingand, if he were forced to do so, he would have to closeup. Henriques did say though that the drivers wouldget a raiseto $3 per hour but not immediately sincehe could not afford to pay the raise then and to giveone at that time would look like a bribe.George Ahia testified that Henriques said the driv-ers should have a raise. But Henriques also said that,if the Union got in, he was going to close the gates andlet his family run the operation.David Silva testified that Henriques stated at thismeetingthat whether the Union did or did not get inthat he held no grudges. Henriques informed the em-ployees that he knew most of them had signed cards,but he stated that this did not obligate them to votefor the Union. Henriques stated he was not antiunion,but said that, if the Union got in, he would last 3months and then would have to shut down. Henriquesalso said that, if the Union got in, most of the employ-ees would not be there the next time.Frank Verece, who initially was the employee lead-er in securingauthorization cards, but who latersigned a deauthorization slip withdrawing from theUnion, testified about this meeting also. Verece relat- 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDed that Henriques said that because Henriques couldnot comewith "union wages" that "he would have toclose his doors and work with his family and if hecan't he would close his doors."September 19 meeting.John Napulou testified thatHenriques said at this meeting that he did not wantthe Union to come in and if it did he was going toclose his shop. Henriques also said he was going to fireanyone who signed a union card. Napulou replied"yes" in answer to a question by Respondent's coun-selwhether Henriques said at the meeting that hecould tell who signed union cards because, when theUnion came in, he would be able to see who was "outthere picketing." Lastly, Napulou testified that Henri-ques said at that meeting that whoever wanted to getout of the Union could sign papers he had in hisoffice.The Administrative Law Judge found that Re-spondent violated Section 8(a)(1) of the Act at theSeptember 11 and 16 meetings when Henriquesthreatened the employees that he would terminatethem for the specific acts of signing a union card orvoting for the Union in the election. We agree that atthe September 11 and 16 meetings Henriques threat-ened to fire the employees, but we find, based on thetestimony of employee Ridings, that Henriquesthreatened such action on the general sanction thatthe employees continued their organizing activities.We do find, however, based on the testimony of em-ployee Napulou, that at the September19meetingHenriques violated Section 8(a)(1) by threatening spe-cifically that whoever signed union cards would befired.The Administrative Law Judge failed to find thatHenriques further violated the Act atthese meetingssince he apparently found Henriques' comments onclosing the plant to have been merely "ingenious andoften rhetorical."Unlike the Administrative LawJudge, we find that Respondent also violated Section8(a)(1) of the Act at the September 11 and 16 meetingswhen it threatened that it would have to close if theUnion got in due to an alleged inability to pay thewages the Union would supposedlyseek.Althoughthe various employees' recollections of the meetingsare not precisely the same, we think it clear from theirtestimony that Henriques stated, at the least, that, iftheUnion came in, he would have to close downbecause he could not pay the higher wages, i.e., theoften quoted "Unionscale" wages, that the Unionwould demand.1010We note that some of the employees furthertestified that when Henri-ques said he would close the businessto the employeeshe also said he wouldtry to runitwith hisfamily.We do notpass on this statement since what wehave found Henriques said at thosemeetings is sufficientto supporta findingof a violation here.An employer may speak freely to his employeesregardingissuesthatarisein connection with a unionorganizational campaign, so long as his statements donot contain a threat of reprisal or force or promise ofbenefit. However, the Supreme Court inN.L.R.B. v.Gissel Packing Co., Inc.,"set forth certain standardsto which an employer's statements, when they consti-tute predictions of the effect unionization will have onthe employees, must conform in order not to be foundthreatening. The Court stated that, although an em-ployer is free to make a prediction as to the preciseeffects he believes unionization will have on his com-pany, he must carefully phrase that prediction on thebasis of objective fact to convey his belief as to thedemonstrably probable consequences beyond hiscontrol or to convey a management decision alreadyarrived at to close the plant in case of unionization.'Further, the Court noted that " `conveyance of theemployer's belief, even though sincere, that unioniza-tion will or may result in the closing of the plant is nota statement of fact unless, which is most improbable,the eventuality of closing is capable of proof.' " 13Judging Henriques' statements that Respondentwould have to close if the Union came in in light ofthese standards, we find those statements were notprotected expressions of opinion but were threats ofretaliation in violation of Section 8(a)(1). They are sobecause Respondent introduced no reliable evidenceto prove that the statements were based on fact or thatthe eventuality of plant closing was a demonstrablyprobable consequence of such fact. Respondent intro-duced no proof showing that "union scale" wageswere and, in fact, it is clear that no wage or othereconomical proposal had been presented by theUnion when these remarks were made.14 But Henri-ques' statement implied that if the union got in, itwouldautomaticallyinsist on "union scale" wages,allegedly higher than what Henriques could afford,which wouldautomaticallyresult in Respondent'sclosing down. Balanced against this "certainty" thatthe Union's coming would force Respondent out ofbusiness,Henriques, at least at the September 16meeting, offered the employees the promise of a smallraise after the election. Henriques' statements thusfaced the employees with the "dilemma" of selectingthe Union and seeing their jobs disappear or rejecting11395 U.S 575 (1969).12Gissel,supraat 618.13Gissel, supraat 618,quoting from the circuit court's decision toSinclairat 397 F 2d 16014We do note,however, that at the time of the Union's request for recogni-tion Henriquestold AlbertKeamo,the Union's representative,that he wasafraid that if the Union came in he would have to close his operation Keamoreplied,however,that the Unionhad no historyof running companies outof business and that, if recognized,the Unionwould negotiate a contractsuited to Respondent's financial situation. OAHU REFUSE COLLECTION CO., INC.227the Union and obtaining an increase in pay. Under allthe surrounding circumstances, we find Henriques'statement at the September 11 and 16 meetings thatRespondent would have to close if the Union came into be a violation of Section 8(a)(1) of the Act.15We also find, based on the testimony of employeeNapulou, that at the September 19 meeting Henriquessolicited employees to withdraw from the Union.While we do not overrule the Administrative LawJudge's determination that employees Verece andBuck, who signed withdrawal slips from the Union,were not coerced into doing so by Respondent, we dofind, in line with paragraph 6(g) of the complaint andNapulou's testimony, that, on September 19, Henri-ques' general solicitation of the employees to with-draw from the Union constituted a violation ofSection 8(a)(l).16(C) The Administrative Law Judge found that Re-spondent discharged and refused to reinstate CharlesRidings on September 18 because of his union activi-ties and that this was in violation of Section 8(a)(3) ofthe Act. We find that Respondent violated the Actthat day with respect to Ridings, but we find that theviolation occurred with respect to Respondent's refus-al to reinstate Ridings rather than its firing of him.Ridings testified that early in September he toldEddie Kahanui, Respondent's dispatcher, that he wastaking a 2-week leave of absence to aid his wife whowas expecting a baby and Kahanui granted his leaveof absence. Ridings was ultimately called back towork by Kahanui and reported on September 18.Henriques notified Ridings that day that he was dis-charged for his failure to inform either Henriques orhis copartner or anyone in the Company that he wastaking leave. Ridings told him that he had told Kaha-nui about the leave and Henriques said he had notknown that. But Henriques then said that, althoughhe wanted Ridings to return to work, he had beenadvised not to hire Ridings back until after the elec-tion.Ridings did not return to work until September23, 3 days after the election.We do not think that counsel for General Counselhas proven that Ridings'dischargewas motivated bydiscriminatory reasons. There is no evidence to refuteHenriques' statement to Ridings that he had notknown that Ridings had informed Kahanui that hewas taking a leave of absence prior to his doing so.Henriques' discharge of Ridings for this supposedfailure to inform anyone in the Company was thusnondiscriminatory.However, the evidence does clearly show that Hen-riques' sole reason for refusing to reinstate Ridingsbefore the election was to try to prevent him fromvoting in the election or to prevent having his votecounted." By such action, Respondent violated Sec-tion 8(a)(1). Further, we infer that Respondent's solereason for trying to keep Ridings from voting was itsthought that Ridings would cast a vote for theUnion.18 Thus, we also find Respondent's action tohave been a violation of Section 8(a)(3) of the Act.3. Incidents on the day of the election. Henry Silvatestified that he was to act as an observer for theUnion at the election. Silva, who had called in sick onelection day, arrived at the company premises a fewhours before the election and had been talking to afew employees when Henriques came, in Silva'swords, "storming out" of his office and told Silva tostop harassing the men. Henriques told Silva to get offhis property or he would "shoot" Silva off the proper-ty. Silva then started to walk out of the yard whenHenriques called him back. The two then went intoHenriques' office where Henriques apologized to Sil-va for his action. Henriques then told Silva that he didnot want any trouble with him and told Silva he hadconfidence in him. Henriques told Silva of his finan-cial problems, i.e., that he could not pay union scale,and reminded him of the raise he was to get. He alsotold Silva again that if the Union got in he would lockthe employees out and try to run the trucks himselfand if he could not then "that is it.""The Administrative Law Judge found that Silvahad used the word "shoot" as merely an expressionnot meant to indicate that Henriques had intended toinflict bodily harm on Silva, but rather that Henriqueswould eject Silva from the yard. The AdministrativeLaw Judge thus dismissed that allegation of the com-plaint which alleged that Henriques had threatened toshoot Silva. Counsel for General Counsel had notspecifically alleged the meeting immediately follow-ing this incident as a violation and, although the issueof this meeting was fully litigated at the hearing, theAdministrative Law Judge made no finding on it.We find, however, that Respondent violated Sec-tion 8(a)(1) of the Act in the meeting Henriques hadwith Silva after threatening him since at that meetingHenriques repeated the threat to close that he hadpreviously made to Silva in the first week of Septem-ber and to the employees at the meetings of Septem-ber 11 and 16. For the reasons noted in our discussionof those meetings, we find Respondent violated theAct here.1915For the reasons noted above,we find that Henriques also violated Sec17Ridings did vote in the election and his ballot was challenged.8(a)(1) when he told Silva in the first week of September that if the Union18There would have been no other rational reason for Hennques' actiongot in he would last 3 months and then would have to close upsince Hennques considered Ridings a good worker and wanted him back.16Del E.Webb Corporation,Harry Rosenzweig,and Newton Rosenzweig,19At para VI(d) of the amended complaint,ithad been alleged thatCo-Partners d/b/a North Central Development Co,204 NLRB No 158.Continued 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDContrary to the Administrative Law Judge, we alsofind that Henriques' threat to shoot Silva was a viola-tion of Section 8(a)(1). First, we find that Henriques'statement was clearly taken by Silva to be a threat ofphysical harm against him. The Administrative LawJudge found that Silva did not intend to convey sucha meaning, but we note Silva's direct testimony to thecontrary that Henriques "threatened my life there."Silva testified that Henriques told him after the inci-dent that he knew Silva was going to be a unionobserver and, with that as background, in the contextofHenriques' conversation with Silva thereafterwherein the sole topic was the Union, we find thatHenriques' threat to shoot Silvawas anattempt todissuade him, in Henriques' mind, from fostering theUnion's cause and was thus in violation of Section8(a)(1).The Request for a Bargaining OrderCounsel for General Counsel urged the Adminis-trative Law Judge to find that Respondent's actionswere so flagrant that a bargaining order was the onlyappropriate remedy under the teachings ofGissel.TheAdministrative Law Judge declined to so find but,instead, recommended to the Regional Director thatthe election held on September 20 be set aside and asecond election be held. Because of this recommenda-tion, the Administrative Law Judge did not make anyspecific findings as to the appropriateness of the unitsought to be represented, the number of employeeswithin the unit, and the number of employees in thatunit who had signed valid authorization cards on thedays the Union demandedrecognitionof Respond-ent.We now set out our findings in these areas.All the parties stipulated that the Union requestedrecognition of Respondent on August 30 and Septem-ber 1. Respondent in its amended answer, however,denied the approrpiateness of the unit set out in theamended consolidated complaint, although it did ad-mit that this was the unit for which it refused to grantthe Union recognition on August 31 and thereafter.Paragraph VII of the amended complaint sets out theunit as:All employees of the Employer on the Island ofOahu, in the State of Hawaii, excluding officeclerical employees, confidential employees, pro-fessional employees, guards and/or watchmenand supervisors as defined in the Act.Henriques at various unknown times from August 1, 1972, to on or aboutSeptember20, 1972,at the premises of Respondent had threatened employ-ees that, if the employees selectedthe Union,Respondent would close itsoperation.Thus thisallegationfully coversthe violation here foundNotwithstanding Respondent's denial in its amendedanswer, the unit set forth above is a presumptivelyappropriate unit, and we so find.The parties stipulated that the following employeeswere employed in the unit on the days of the demand:George AhiaBryan BotelhoJoseph BuckJason CostaMarshall CostelloClayton DemelloAlfred EkauCharles HonokaupuMichael KaahanuiAlexander KauanuiSteven KnightSamuel MalamaAlexander MercadoRon MannowJohn NapulouHenry NuuanuJim NicholsonMike NicholsonCharles RidingsJerry SambajonIvan SantosDavid SilvaHerman SmithJason TaiFrank VereceRichard WongThe record shows that Robert Perez was also workingin the unit on the days of the demand.The parties stipulated that various employeeswhose names appear on Respondent's payroll recordsat relevant times should be excluded from the unitbecause they were hired after the demand,20 left be-fore the demand,21 were sons of Henriques,22 wereoutside the unit,23 or were casual employees.24The various stipulations of the parties leave thefollowing employees whose status is still in doubt:Joseph Alana, David McClain, Johnson Kalawa,Richard Germano, Norman Jung, and Eddie Kaha-nui.Joseph Alana.After initially stipulating that Alanawas an employee on the dates of the demand, counselfor Respondent changed his position on the represen-tation that Respondent's payroll records last showAlana working for the payroll period ending August25. The payroll records bear out this contention. Inlight of this, we exclude Alana from the unit.David McClain.McClain was employed at Re-spondent from August 29 to September 11 and Re-spondent contends he was a regular employee at the20 RicarteAlbayant, Leonard Kaih,Roger Sanico,Smauel Towles,SaburoWorl21HarveyMakekau, AlanMakekau, James Shizuru, Jr22 Robert Henriques, Jr, JosephHenriques.23 Frank Enright,a salesman. We note alsothat the Unionand Respon-dent at the time they signed the Agreement for Consent Election agreed thatthe following persons were properly excluded from the unit. Kathaleen Cos-ta, Janet Kaninau,Marylou Stazskow,Barbara Cervantes24 Robert SmithAfter arguingat the hearing that Jules Demello shouldbe included in the unit,counsel for General Counsel in his brief now statesJules Demello should be excluded as a casual employee Respondent hadargued this at the hearingWe accept the parties' disposition on Jules Demel-lo OAHU REFUSE COLLECTION CO., INC.229time. Respondent has submitted no further evidenceto support its contention and we find that McClain isa casual employee who is excluded from the unit.Johnson Kalawa, Richard Germano, Norman Jung.Kalawa was found to be a supervisorsupraand is thusexcluded from the unit. At the hearing, all partiesstipulated that at all times material the job responsi-bilities of Kalawa, Germano, and Jung were the sameand that a determination on Kalawa's status wouldgovern the findings on Germano and Jung. We thusfind Germano and Jung to be supervisors and weexclude them from the unit.'sEddie Kahanui.Kahanui was Respondent's dis-patcher, and counsel for General Counsel alleges thathe is a supervisor. Kahanui was salaried and earnedapproximately $130 more in each 2-week pay periodin July and August than the highest admitted employ-ee.According to Kalawa, Kahanui attended manage-ment meetings .26 Kahanui is the individual to whomthe employees call in if they are to be out of work fora while since neither Henriques nor his copartner arepresent at work early in the morning. Kahanui's gen-eral duties are to relay messages to the drivers con-cerning pickups, but we note that Ridings testifiedthat it was Kahanui who granted him the leave ofabsence. This action, plus his salary and his atten-dance at management meetings convinces us he is asupervisor, and thus we exclude him from the unit.27We therefore find that, on the days of the demand,the unit numbered 27 employees. This includes the 26agreed-upon employees and employee Robert Perez.When the Union requested bargaining of Respond-ent, 17 employees had signed authorization cards.Two of those employees, however, were Joseph Ala-na, whom we have found was not working at Respon-dent on the days of the demand, and Jules Demello,whom the parties agreed should be excluded as a cas-ual employee. This leaves 15 cards as possibly valid.The following 13 employees signed cards before the25We note that Richard Germano voted in the election held on September20, and that m his Supplemental Report on Challenged Ballots and Objec-tions the Regional Director adopted the Administrative Law Judge's recom-mendation that the challenge to the ballot of Richard Germano be overruledand his ballot counted.While the Regional Director'sdisposition ofGermano's ballot is determinative in the representation case by virtue of hispowers under the agreement for consent election,we are not precluded fromconsidering Germano's status as it relates to the unit in which the Unionalleges majority status since a determination on the Union's claim of majorityishere the predicate to a determination of whether a bargaining order iswarranted.This issue,which is presently before us,is necessarily,a matterfor Board resolution.In such circumstances,we deem it irrelevant that wehave reached a decision on Germano's status that is different from that ofthe Regional Director.26Kahanui did not testify.27We note that Kahanui, like Germano, voted in the election,had hisballot challenged,and that the Regional Director over-ruled the challenge tohis ballot and counted it.For the reasons expressed in footnote 25 above, wedo not consider the Regional Director's decision as to Kahanui's statusdeterminative of the issue herein.demand dates and. Respondent does not question thevalidity of their cards: George Ahia, Joseph Buck,Charles Honokaupu, Michael Kaahanui, AlexanderKauanui, Alexander Mercado, John Napulou, HenryNuuanu, Robert Perez, Jerry Sambajon, David Silva,Jason Tai, and Frank Verece. Respondent, however,does argue that the cards of Bryan Botelho and StevenKnight, both of whom signed before the demanddates, are invalid since these employees were deceivedas to the purpose of the cards.The authorization cards that all the employeessigned stated:I,theundersigned,hereby designate LocalUnion No. 368 of the of the Laborers' Interna-tional Union of North America, affiliated withAFL-CIO, as my collective bargaining represen-tative in all matters pertaining to labor condi-tions,wages and hours of employment, and(ifnot yet a member,) Ido hereby apply for member-ship in Local Union No. 368 affiliated with theabove International Union and agree to abide byall the provisions of the Constitution and By-Laws of said Local and the International Union.Brian Botelho answered affirmatively to the follow-ing leading question asked him on cross-examinationby counsel for Respondent: "Did Mr. Verece tell youthat the only reason for signing the card was to get anelection for the employees to see if they wanted tohave a Union? " Seemingly, it is on the basis ofBotelho's affirmative response that Respondent ob-jects to his card. Botelho testified further, however,that he knew what the card said when he signed it.When asked on redirect by counsel for General Coun-sel to state again what Verece said, Botelho stated thistime that Verece "said it was for an election. And hesaid if the election did go through it was sort of likean application. I guess. I mean, it was like you werein the Union, something like that." Botelho also testi-fied that Stephen Knight signed a card at the sametime as he did and he thought Verece told Knightwhat he had told him since the two were standingtogether.Knight, however, said that Verece had asked him ifhe wanted more money and, when he said he did,Verece then said, "Okay, here is a card, join theUnion." Verece also told Knight that if he signed thecard he would become eligible for the benefits of theUnion's health and welfare fund. Knight never men-tioned that Verece had said the card was only to getan election.It isclear that Stephen Knight was in no way de-ceived as to the purpose of the card he signed and his 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDcard is counted. So also is the card of Bryan Botelho.We note that the card he signed stated clearly andunambiguously on its face that the signer designatedtheUnion as his representative.We note Botelho'sstatement that he knew what the card said when hesigned it. Finally, we do not think it has been^demon-strated that the language of the card was "deliberatelyahd clearly cancelled" with words calculated to directBotelho to disregard and forget the words of thecard 28 We do not think it has been shown that Botel-ho was told his card was to be used solely to securean election and, in such circumstances, we think Bo-telho should be bound by the clear language of whathe signed.29Accordingly, we find that on August 30 and Sep-tember 1, when the Union requested bargaining withRespondent, 15 employees in a unit of 27 employeeshad signed valid authorization cards and that theUnion was thus the collective-bargaining representa-tive of the employees in that unit. Further, in thecircumstances of this case, we conclude that a bar-gaining order, rather than a second election, is clearlywarranted.We have found that upon the advent of the Union'sorganizing efforts Respondent's president and co-owner, Robert Henriques, by means of individualconversations and group meetings with employees,engaged in a number of 8(a)(1) violations and a viola-tion of Section 8(a)(3). The evidence shows that Hen-riques threatened numerous times to close downand/or lockout the employees if the Union got in;threatened to fire the employees if they continued intheir organizing efforts or if he found out they hadsigned authorization cards; solicited employees to re-voke their union authorizations; and refused to rein-state an employee until after the election in order toprevent that employee's voting.The threats and actions described above may, ofcourse, be presumed to have had a severe initial im-pact on the employees. We also conclude that theseactions may be presumed to have had an impact thathas destroyed the likelihood that a true picture ofemployee sentiment may now be obtained throughthe election process. Thus, we note that the actions ofRespondent's president included not one buta seriesof serious threats which were communicated to theemployees as a group and on an individual basis onnumerous occasions. We note that the threats, if car-ried out, would have affected every employee in the28 Gissel, supraat 606.29Gissel, supraat 606-607.Member Kennedy would not count Botelho's card He is persuaded thatthe evidence establishes that Botelho was told that"the only reason forsigning the card was to get an election."Member Kennedy agrees,however,that the Union had a majority without Botelho's card and that a bargainingorder is warrantedunit and that the threats included nothing short ofcomplete termination of employment, whether byHenriques' threatened firing of the employees or hisclosing down his operation. Finally, we note thatHenriques, as president and co-owner of Respondent,was in a position eminently suited to carrying out thethreats he made, and that it is thus reasonable toassume that the employees took his threats seriously.Thus, we find that the actions of Respondent haverendered a fair second election a slight possibility atbest.We conclude that the unambiguous cards validlyexecuted by a majority of the employees in the unitrepresent a more reliable measure of employee desireson the issue of representation than would a secondelection and that the policies of the Act will be besteffectuated by our entering an order requiring Re-spondent, upon request, to bargain with the Union.However,, consistent with our opinion inSteel-Fab,Inc.,30we predicate this bargaining order solely on ourfinding of the numerous 8(a)(1) violations and the8(a)(3) violation set forth above. We dismiss that partof the amended consolidated complaint which allegesan 8(a)(5) violation based on Respondent's commis-sionof the various unfair labor practices we havefound. As we noted inSteel-Fab, Inc.,it is not essen-tial to make 8(a)(5) findings in order to insure a, bar-gaining order and we prefer to ground our issuance ofthe bargaining order on the more desirable analysis ofthe Employer's 8(a)(1) and/or 8(a)(3) conduct. Hav-ing concluded that analysis, we reiterate that a bar-gaining order is appropriate here.CONCLUSIONS OF LAW1.The Employer is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By Respondent President Henriques' threat,communicated to employees Napulou and Sambajonby Respondent's supervisor, Kalawa, that Henriqueswould fire anyone he found had signed a union card,Respondent violated Section 8(a)(1) of the Act.4.By Respondent President Henriques' threat toemployee Silva that Respondent would close down ifthe Union got in, Respondent violated Section8(a)(1)of the Act.5.By Respondent President Henriques' solicita-tion of Silva to sign a withdrawal slip from the Unionand his offering an increase in salary to Silva, Re-spondent violated Section 8(a)(1) of the Act.6.By Respondent President Henriques' threat tothe employees who were present at the meetings ofSeptember 11 and 16 that he would fire the employees30212 NLRB No 25. OAHU REFUSE COLLECTION CO., INC.231if they continued their organizing activities, Respond-ent violated Section 8(a)(1) of the Act.7.By Respondent President Henriques' threat tothe employees who were present at the September I 1and 16 meetings that Respondent would close downif the Union came in, Respondent violated Section8(a)(1) of the Act.8.By Respondent President Henriques' solicita-tion of the employees at the September 19 meeting towithdraw from the Union, Respondent violated Sec-tion 8(a)(1) of the Act.9.By Respondent President Henriques' threat atthe September 19 meeting to fire anyone who signeda union card, Respondent violated Section 8(a)(1) ofthe Act.10.By Respondent President Henriques' electionday threat to Silva that Respondent would close downif the Union came in and his threat to shoot Silva,Respondent violated Section 8(a)(1) of the Act.11.By Respondent President Henriques' refusal toreinstate employee Ridingsin anattempt to preventhim from voting in the election or to prevent havinghisballot counted,Respondent violated Section8(a)(1) and (3) of the Act.12.An appropriate unit for the purposes of collec-tive bargaining within the meaning of Section 9(b) ofthe Act is:All employees of the Employer on the Island ofOahu, in the State of Hawaii, excluding officeclerical employees, confidential employees, pro-fessional employees, guards and/or watchmenand supervisors as defined in the Act.13.On August 30, 1972, and September 1, 1972, theUnion represented a majority of the employees in theabove unit and was, and is now, the exclusive repre-sentativeof all employeesin the unitabove for thepurpose of collective bargaining within the meaningof Section 9(a) of the Act.14.The above-mentioned unfair labor practices af-fect commerce within the meaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, OahuRefuse Collection Co., Inc., Honolulu, Hawaii, its of-ficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening its employees that it would closedown if the Union got in.(b) Threatening its employees that it would fireanyone whom it found had signed a union card orwho was engaged in organizing activities.(c) Soliciting its employees to withdraw from theUnion.(d)Threatening to shoot an employee to dissuadehim from engaging in activities it thinks were pro-union.(e) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theirrights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agree-ment requiring membership in a labor organization asa condition of employment, as authorized in Section8(a)(3) of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain in good faith with theUnion as the exclusive collective-bargaining represen-tative of its employees in the unit found appropriateabove.(b)Make Charles Ridings whole for any loss of payhe suffered by reason of the refusal to reinstate himin the manner set forth in the section of the Adminis-trative Law Judge's Decision entitled "The Remedy."(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its place of business at Honolulu, Oahu,Hawaii, copies of the attached notice marked "Ap-pendix." 31 Copies of said notice, on forms providedby the Regional Director for Region 20, after beingduly signed by the Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respond-ent to insure that said notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Decision,what steps the Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the amended consolidat-ed complaint be dismissed insofar as it alleges viola-tions of the Act not found herein.31 In the event that this Order is enforced by a Judgment of a United StatesCourt ofAppeals,the words in the notice reading "Posted by Order of theNationalLaborRelations Board" shall read "Posted Pursuant to a Judg-ment oftheUnitedStates Court of Appeals Enforcing an Order of theNationalLaborRelations Board " 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDMEMBER FANNING, concurring in part and dissentingin part:I agree with my colleagues in the majority that Re-spondent engaged in egregious violations of Section8(a)(1) and a violation of Section 8(a)(3) of the Actand that a bargaining order to remedy such violationsiswarranted in this case. However, as stated in mydissent inSteel-Fab, Inc.,212 NLRB No. 25, 1 wouldcontinue, in accordance with the Supreme Court's de-cision inN.L.R.B. v. Gissel Packing Co., Inc.,395 U.S.575 (1969), to base the issuance of such bargainingorders on findings of violations of Section 8(a)(5). Inthis case I would find that Respondent has violatedSection 8(a)(5) and that a bargaining order shouldissue dating from August 30, 1972, the date of theUnion'sinitialrequestforrecognitionandRespondent's refusal.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Governmentwatchmen,and supervisors as defined in theAct.WE WILL make Charles Ridings whole for anyloss of pay he suffered by reason of our discrimi-natory refusal to rehire him.OAHU REFUSE COLLECTIONCO, INC(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1311 Kapiolani Boulevard, Suite 308,Honolulu, Hawaii 96814, Telephone 808-546-5100.WE WILLNOT threaten our employees that wewill close downif the Union,Construction andGeneral Laborers'Union,Local 368,AFL-CIO,gets into our operation.WE WILL NOTthreaten our employees that wewill fire anyone whom we find out signed a unioncard or participated in organizing activities.WE WILL NOTsolicit our employees to withdrawfrom the Union.WE WILL NOTthreaten to shoot any employee todissuade him from engaging in activities we thinkare prounion.WE WILLNOT in any other manner interferewith, restrain,or coerce our employees in theexercise of their rights guaranteed in Section 7 ofthe Act,except to the extent that such rights maybe affected by an agreement requiring member-ship in a labor organization as a condition ofemployment,as authorized in Section 8(a)(3) ofthe Act.WE WILL,upon request,bargain in good faithwith the Union as the exclusive collective-bar-gaining representative of the employees in thefollowing appropriate unit:All employees of the Employer, on the islandof Oahu, in the State of Hawaii, excluding of-fice clerical employees, confidential employ-ees,professional employees, guards and/orDECISION AND REPORT ON OBJECTIONSHENRY S. SAHM, Administrative Law Judge: These casesaroseas a resultof a union organizational campaign,insti-tuted in July 1972 by the Construction and General Labor-ers'Union, Local 368, AFL-CIO, herein called the Union,amongRespondent's employees who were engaged in col-lecting refuse.' Twenty of the either 33 or 34 unit employeessigned authorization cards between August 15 and Septem-ber 14, inclusive, which designated the Union to act as theirbargaining agent for the eventual purpose of having theUnion represent the said employees in collective-bargainingnegotiationswith Respondent, Oahu Refuse Collection Co.,Inc., hereinafter called the Company By letter dated Au-gust 22, the Union notified Respondent that "several" of itsemployees had indicatedan interestinauthorizing theUnion to represent them. The Union filed arepresentationpetition with the Board on August 23. On August 30 andSeptember I, the Union claimed that it represented a major-ity of Respondent's employees who hauled refuse and orallyrequested recognition. Respondent refused to grant recogni-tion but anagreementfor a consent election was enteredinto on September I, pursuant to which an election was heldfrom 5 to 5:30 p.m. at the company premises on September20. The tally of ballots showed that there were 33 eligiblevoters and that 30 votes were cast, of which 4 votes were forthe Union and 8 against the Union. There were no voidballots and 18 were challenged. The challenged ballots aresufficientin number to affect the results of the election.Thereafter, on September 26, the Union filed timely objec-All dates are 1972 unless otherwise indicated OAHU REFUSE COLLECTION CO, INC233tions to the conduct of the election, based on alleged im-proper company conduct Charges were filed by the Unionon September 27 and December 5, 1972, and the trial beganon March 8, 1973. Briefs were filed on April 19 and 23, 1973.REPORT ON OBJECTIONS 2The objections to be considered allege-1.That on September 19, 1972, the Employer engaged inantiunion activity by obtaining from several employeeswritten statements revoking previously granted authority tothe Union to represent said employees.2.That between the time of the filing of the agreementfor consent election by the parties on September I, 1972,and the time of the election held on September 20, 1972, theEmployer substantially changed the membership of the bar-gaining unit by firing and otherwise pressuring and coercingemployees to quit These employees were subsequently re-placed by antiunion workers.3That the Employer threatened to close down the plantwith resulting loss of jobs if the Union won the election.4.That the Employer's representatives influenced theelection by being in the immediate vicinity of the ballotingarea at the time of the election.No evidence, as such, was produced at the hearing by theGeneral Counsel in support of the objections. He stated that"the issues in the representation case are not a part of theGeneral Counsel's case." However, Charging Party main-tained that the objections were substantially the same asthose alleged in the complaint. The unfair labor practicesalleged in the complaint are discussed in later sections ofthisDecision and disposition made of them.On°January 16, 1973, the Regional Director issued anorder directing that the hearing on objections (Case 37-RC-1784) be consolidated with the unfair labor practicesallegations (Cases 37-CA-840-2 and 37-CA-863), and thethree cases were set for hearing on March 8, 1973. The orderof consolidation requested that a report be made by theundersigned, consisting of findings of fact and recommen-dations as to the disposition of the above objections andchallenged ballots. Briefs were filed on April 19 and 23. TheRespondent answered by a general denial which disclaimedcommission of any unfair labor practices.FINDINGS OF FACTTHE BUSINESS OF THE RESPONDENT AND THE LABOR ORGANIZATIONINVOLVEDRespondent, a Hawaii corporation, is engaged at Hono-lulu, Hawaii, in the collection of refuse. For the year endingJuly31,1972,Respondent'sgrossrevenueswere$1,096,335.85 and Respondent purchased and receivedgoods and supplies valuedin excessof $50,000 from sup-pliers located outside the State of Hawaii. Upon the aboveadmitted facts, it is found that Respondent is an employerengaged in an activity affecting commerce within the mean-2Objection 1, alleging that employer met with the employees and discussedthe Union within 24 hours prior to the election,was dismissed by the Region-alDirector Seep 3 of G C Exh 1(k)ing of Section 2(6) and (7) of the Act J It is further foundthat the Union is a labor organization within the meaningof Section 2(5) of the Act.Respondent did not summon any witnesses in this pro-ceeding The testimony elicited from the General Counsel'switnesses,therefore, is uncontroverted. Accordingly, thefacts asthey related them under oath are found to be trueand the Respondent is precluded from challenging them.The complaint alleges Respondent violated Section8(a)(l) of the Act by interrogating, threatening, and promis-ing benefits to employees to induce them to abandon theUnion, and soliciting them to revoke union authorizationcards which they had previously signed. Furthermore, thecomplaint alleges that Respondent has violated Section8(a)(5) by refusing to meet and bargain with the Union and,additionally, by refusing to reinstate an employee becauseof his union activities in violation of Section 8(a)(3) of theAct.The testimony concerning the chronology of some inci-dents involved is contradictory, ambiguous, and incompleteregarding what occurred where due in part to various wit-nesses'difficulty with English. Findings of fact made herein,therefore, result from an attempt to reconcile the evidenceto determine not only when particular events occurred butwhat occurred. In attempting to supply coheience to boththose statements which in some instances approach incoher-ence, and acts which are ambiguous because of a paucity ofevidence or, in some instances, a failure of proof, necessaryrecourse has been made to the context of other facts andcircumstances in an effort to determine what was meant oroccurred.Alleged Section 8(a)(1) ViolationsEmployees of the Respondent 4 testified that RobertHenriques, President of the Company, spoke to them aboutthe Union at two meetings held on or about September 11and 16, at the Company's premises. At these two meetings,Henriques told the assembled employees that he was againstthe Union and he did not want the Union He said he couldnot afford to pay his employees the union wage scale, andif they were "to vote in the Union," he would be forced toclose his business. Henriques also warned the employeesthat if they signed a union card or voted for the Union inthe Board election on September 20, he would fire all ofthem. Henriques continued that his was the only refusecompany in Honolulu whose employees were being orga-nized by the Union, and if the Union was successful and hehad to pay the union wage scale and his competitors did not,itwould force him to close down his business because of hispoor financial situation.At the second meeting on September 16, which was held4 days before the election, John Napulou, who worked forthe Respondent, testified that Henriques announced to theemployees that whoever wished to get out of the UnionJ It was stipulated that Respondent purchased fuel and other related prod-ucts from Standard Oil Company in the approximate amount of $48,000annually4 Steven Knight, Charles Ridings, Bryan Botelho, George Ahia, DavidSilva, John Napulou, Jerry Sambajon, Frank Verese, Joseph Buck, and John-son Kalawa 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDshould come to his office and sign a paper. Two employees,Verese and Buck, both testified that they voluntarily and ontheir own initiative went,at different times,on September 19toHenriques' office and inquired separately of him howthey could withdraw from the Union, whereupon theysigned a "paper" which was handed them.5At the meeting on September 16, Verese told all the em-ployees present, after Henriques had left the meeting, thathe was withdrawing from the Union because the employeesof Respondent's business competitors were not being orga-nized by the Union. This he implied was unfair to Respon-dent.Silva, an employee, corroborated Verese. He testified thatat the September 16 meeting, Verese apologized to the em-ployees "for the mistake he made .. . in getting the boysinvolved with union activity . . . he was the one that heldthemeeting over to his house . . . He was the one thatpassed cards around; he was the one that told everybody tovote yes for the Union." 6 Silva continued that Verese toldthe assembled employees he was "very sorry" for his unionactivities, asMr. Henriques had been so good to him asevidenced by him loaning Verese money in the past.Buck signed the withdrawal paper in Henriques' pres-ence, and there was no discussion between him and Henri-ques. ". . . I just wanted to pull out."Silva testified that Henriques called him into his officearound September 11, and informed him "he was going to... change myjob . . . and he was going to give me a fewpennies more. . . . He had a piece of paper . . . and toldme that some of the boys had signed this paper, that hewould want me to sign it too." Silva refused and "walkedout." He continued that he later learned at the "union hall. .. that if I was to sign that paper that I would give myauthorization to dump the Union."The complaint alleges that Respondent promised em-ployees a wage increase and "improved working condi-tions." There is no evidence that Henriques promised themimproved working conditions. All of the witnesses, exceptRidings, testified that Henriques stated he would like to givethem a pay raise but he could not afford it. Ridings, thealleged discrimmatee, testified that Henriques told the em-ployees at the September 16 meeting that "if he gave us araise now that the Union would think that he was trying tobribe us into favoring him on the election. . . . He said hewould like to give us a raise. . . . And that we would geta raise but it would be after the election."The complaint further alleges that Henriques on the dayof the election "threatened to shoot an employee because hehad come to Respondent's place of business in order tovote." The record reveals that on the day of the election,David Silva, an observer for the Union, testified that hewent to Respondent's premises approximately 2 hours be-fore the polls were to open.' While speaking to a few of hisfellow employees, Silva testified that "all of a sudden Henri-5G C Exhs 5 and 66Verese obtained nine signatures on union authorization cards and had ameeting at his home7 Silva had a friendly telephone conversation with Henriques on the morn-ing of the day the election was held, at which time Henriques inquiredwhether he was going to voteques comes flying out, storming out of his office. He looksat me. He says, `I want you to quit harassing the men.' .. .so he said, `Look, I want you out of this yard or I will shootyou out of the yard.'.. . . So I started to walk out of theyard . .and he called me back into his office... ." Acalm conversation, Silva testified, then ensued during whichHenriques "apologiz[ed]" to him and said- "if the Union gotin he was going to lock us all out, he was going to try andrun the trucks by himself, and that if he can't run the trucksby himself that is it." 8On cross-examination, when Silva was asked to explainhis testimony on direct that Henriques told him he wantedhim out of the yard or he would "shoot [him] out of theyard," Silva testified that when Henriques used the word"shoot" -- "He flew out of the office ... like a bird .. .He was off the ground and coming down and power land-ing.He was nuttier than I am. . . . It is the same thing asif I said he stormed out of the office because there was nostormy day that evening. But that is an expression."Discussion and Ultimate Findings and ConclusionsThe burden is on the General Counsel's representative toprove his case affirmatively against Respondent by a pre-ponderance of the evidence,9 and not upon Respondent todisprove it.10 The burden may be met by drawingreason-able inference from established fact," provided it is sup-ported by substantial evidence when viewed on the recordas a whole;12 unless there is a reasonable basis in the evi-dence for findings of unfair labor practices, the Employerneed not excuse orjustify his action.'3 It is not the burdenof the Employer to show the absence of proscribed motiva-tion but that of the General Counsel to establish its pres-ence.14The burden to sustain the allegations in thecomplaint rests continuously on the General Counsel, anddoes not shift to the Respondent.l5 However, the evidenceadduced here, in many instances, merely raises some specu-lation but speculation can neither suffice for substantialproof nor can such speculation be accepted as justifiableinference, 1f to do so means ignoring positive evidence ar-rayed against such mferences.16 To be sure, every reason-able inference is permissible but suspicion must not beallowed to take the place of proof.Accordingly, viewed as a whole, and bearing in mind thatin controversies of this kind, the paramount purpose of theAct is to secure to the employees freedom of choice in theselection of their collective-bargaining representative, it isfound that in the specific instances below, the GeneralCounsel's representativehas not proved affirmatively by8The record reveals Respondent operated approximately 15 garbagetrucks9 Sec 10(e) of the Act.N L R B v Cleveland Trust Co,214 F 2d 95, 99(C A 6) SeeAmerican Flint Glass Workers' Union v N L R B,230 F.2d 212,216 (C A D C . 1956). cert denied 351 U S 988 (1956)i°N L R B % Soft Water Laundry,Inc, 346 F 2d 930, 935 (C A 5, 1965)1N L R B v Neveda Consolidated Copper Corp,316 U S 105, 10712Universal Camera Corp v N L R B,340 U S 47413N L R B v Wagner Iron Works,220 F 2d 126 (C A 7), cert denied 350U S 98114New Big Creek Mining Co,105 NLRB 97, 10415N L R B v Brady Aviation Corp,224 F 2d 23, 25 (C A 5)16N L R B v Murray Ohio MfgCo, 326 F 2d 509, 513 (C.A6),N L. R Bv Ace CombCo. 342 F 2d 841 (C A 8. 1965) OAHU REFUSE COLLECTION CO., INC.235substantial evidence the allegations of the complaint. How-ever, in other instances specified below, he has dischargedthe burden of proof, which the law places upon him withrespect to other allegations of his complaint.There is not any probative evidence that Johnson Kala-wa, as alleged in the complaint, both interrogated an un-specified "employee" and also informed an unnamed"employee" that Henriques would find out which employ-ees had signed union authorization cards and would termi-nate any such "employees." It is true that Kalawa testifiedthat Henriques told him if he found out the names of anyemployees who had signed a union card, he would fire them,and that Kalawa repeated his conversation with Henriquesto employees Napulou and Sambajon; nevertheless, oncross-examination, when asked to account for his affidavit,which he gave to a Board investigator, not mentioningSambajon's name but only Napulou, Kalawa explained thathe "forgot." When asked what Napulou and Sambajon saidin response to his recital of Henriques' threat, he answered:"They said, `Oh, yeah"' and nothing more. However, beforeimputing legal responsibility to Respondent for his allegedviolation of the Act, it must be shown that Kalawa was anagent of Respondent.17Johnson Kalawa is alleged in the complaint not to be asupervisor but an "agent" of Respondent within the mean-ing of Section 2(13) of the Act, which states that "In de-termining whether any person is acting as an `agent' ofanother person so as to make such other person responsiblefor his acts, the question of whether the specific acts per-formed were actually authorized or subsequently ratifiedshall not.be controlling." The General Counsel argues thatKalawa was such an "agent" and therefore, Respondent isliable for the incident detailed immediately above. Evenassuming,arguendo,that Kalawa was such an agent, hisactions did not constitute a violation of the Act under thecircumstances. Kalawa is merely one of all the drivers em-ployed by Respondent to man its approximately 15 rubbishtrucks.Kalawa never exercised any hiring or firing powernor recommended pay raises for his helper. Sambajon testi-fied that Kalawa is a "worker" like himself. Keamo, a unionofficial, described Kalawa as "sort of a leadman." Respon-dent had three collection routes on the island of Oahu, oneof which was handled by Kalawa and the other two routesby truckdrivers Germano and Jung. The latter two, it is nottoo unreasonable to assume, were not supervisors either, butmerely truckdrivers who had a helper to aid them in loadingthe rubbish into the truck. Both the General Counsel andKalawa referred to Germano and Jung as "foremen." It isfound that Kalawa, Germano, and Jung were not superviso-ry employees within the meaning of Section 2(11) of the Act.None of them, it appears, had responsibility requiring theexercise of independent judgment within the meaning ofSection 2(11) of the Act. Moreover, both Kalawa and hisfellow employees regarded one another as rank and file.Furthermore, an employer is not liable for the antiunionconduct of a nonsupervisory employee who is not so identi-fied with management that the other employees could rea-sonably infer that Kalawa was acting for Respondent.'$Accordingly,it isfound that Kalawa is notan agent ofRespondent within the meaning of the Act. It shall be rec-ommended, therefore, that paragraphs VI(a), (b), and (c) ofthe complaint, as amended be dismissed.The allegation that Henriques solicited employees Vereseand Buck to revoke their union authorization cards is notshown by the evidence to be a violation of Section8(a)(1).On the contrary, the evidence reveals that both Verese andBuck went to Henriques' office on their own initiative andvoluntarily told him they wished to withdraw from theUnion. No evidence was introduced which reveals either ofthese two employees were coerced or offered any proscribedinducement to sign the "paper" whereby they revoked andwithdrew their previously signed union authorization cards.They voluntarily wished to disaffiliate from the Union. Ac-cordingly, it is recommended that this allegation be dis-missed.It is believed that when Silva used the word "shoot" it wasbeing used by him as "an expression" and not literally, ashe seems toindicate above, and that he did not mean toconvey that Henriques had threatened to imperil Silva's lifeby the use of a lethal weapon. It is found that Henriques,assuminghe used the word "shoot," employed this word inthe sensethat he would eject Silva from the premises. It ispossible also that Silva, an emotional and volatilewitness,probably misunderstood what Henriques said.Significantalso isthe fact that Ridings, an alleged discriminatee, whovoted the day this incident occurred, testified that he neverheard that Henriques had threatened to shoot an employee.It is not too unreasonable to assume that suchan unusualincident, allegedly occurring on the day of the election,would have been known to the employees, particularly in asmall company such as Respondent.It is recommended, therefore, that the allegations of para-graph VI(1) of the complaint, which alleges Henriquesthreatened to shoot Silva be dismissed.Also alleged by the General Counsel as a violation ofSection 8(a)(1) is a conversation in Henriques' office be-tween Henriques and Silva during the first week of Septem-ber. Silva testified that Henriques told him if the Union "gotin . . . he would last three months and would haveto closedown the yard." Implicit in this statement, as reflectedthroughout the record, is the fact that Henriques did notmean this as a threat but rather to indicate that his financialconditionwas sobad that he would be unable to stay inbusinessifhe were required to pay union wages in thecontext of his competitors not being unionized. Silva's testi-mony continues that Henriques stated: "He wasn't againsttheUnion . . . but he wanted the boys to get the rightUnion.... He also mentioned about he knew who signedcards, in other words, we weren't obligated to vote, that wewas entitled to vote, yes or no regardless of how we felt.... He had confidence in me to do the right thing."Not only Silva, but also otherwitnesses,made it clear thatHenriques did not promise employees "awage increase inorder to persuade them to abandon their union activities,"as allegedin paragraph VI(k) of the complaint. What Henri-17 The General Counsel at the hearing moved to amend the complaint toallege interrogation of Verese by Henriques 2 weeks before the election,18A W.C Inc.,162 NLRB 1119, 1136;Goodyear Mill No2, 102 NLRBwhich motion was granted. See p.p. 324-327 of the transcript1329 1346;The Russell Manufacturing Co.,82 NLRB 1081 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDques told them was that he would like to increase their payand that he would if his financial situation improved but atthe present time he was unable to do so. These statementsdo not attain the stature of an unfair labor practice. Accord-ingly, it is recommended that paragraphs VI(i) and (k) bedismissed.In this proceeding, however, the bare recital of the abovefacts is insufficient to show restraint,coercion,or interfer-ence within the meaning of Section 7 or Section8(a)(1).,Accordingly, recourse was had and reliance placed uponaccompanying circumstances.Consideration has been giv-en also to all the attendant circumstances in the context ofthe overall perspective here presented.19These circumstances have been considered compositelyand inferences drawn which are reasonably justified bytheir cumulative, probative effects. "Events obscure, ambig-uous, or even meaningless when viewed in isolation may,like the component parts of an equation,become clear,definitive and informative when considered in relation toother action.Conduct,like language, takes its meaning fromthe circumstances in which it occurs." 20 "The fact that thereis evidence considered, of and by itself, to support an ad-ministrative decision is not sufficient where there is oppos-ing evidence so substantial in character as to detract fromitsweight and render it less thansubstantialon the recordas a whole." 21With respect to the alleged violations of Section 8(a)(1),the test is whether the conduct charged was reasonablycalculated to interfere with the employees' free choice as towhether they desired to be represented by the Union for thepurpose of collective bargaining.22Interference,restraint, orcoercion is not measuredby theemployer's intent or theeffectiveness of his action, but rather by whether the con-duct is reasonably calculated, or tends to interfere with thefree exercise of employees' rights under the Act 23The language and legislativehistory ofSection 8(a)(1)show that Congress intended in banning"interference" toproscribe any employer activity which would tend to limitemployees in the exercise of their statutory rights. The keyto interpretation of Section8(a)(1) isthe purpose of the Actas expressed by the preamble: to preserve to employees anatmosphere in which they have full freedom of choice withrespect to collective bargaining and the designation of abargaining representative. Inherent in the very nature of therights guaranteed by Section 7 is the concomitant right offull freedom from employer intermeddling. Employees haveas clear a right to organize and select their representativesfor lawful purposes as the employer has to organize itsbusiness and select its own officers and agents.One of the purposes of the Act is to insure that employeesshall have a free choice as to the question of their represen-tation in negotiating with an employer.This, of course, doesnot preclude the employer from stating his views as towhether or not his employees should join a union.19N.L R.B v PopeilBrothers,Inc,216 F 2d66, 68(C.A 7).20 Stafford Trucking, Inc,154 NLRB1309 at 131021UniversalCamera Corporation v. N.L R B,340 U S. 474, 487.22N L.R B v. Wilbur H Ford, d/b/a Ford Brothers,170 F 2d 735, 738 (C A6).23Dixie Shirt Company, Inc.,79 NLRB 127, 128.Also, when one considers the rather intimate and infor-mal relationship that existed between the employees andHenriques, the fact that they may have discussed employ-ment problems, his financial situation, his inability to con-tinue in business if he was forced to pay union wages whilehis competitors were not, his views about the Union, andthat some of these conversations were initiated by the em-ployees themselves, it would seem to be rather captious tohold that under the circumstances here present,these ingen-ious and often rhetorical discussions require a fording of anindependent violation of Section 8(a)(1) in view of the inci-dents detailed above which are found not to have interferedwith, restrained, or coerced the employees. 24However, it is found that Henriques did violateSection8(a)(1) of the Act when he threatened the employees at boththe September 11 and 16 meetings that he would terminatethem if they signed a union card or voted for the Union inthe impending election.Alleged Violation of Section 8(a)(3)The complaint avers that Respondent refused to reinstateCharles Ridings because of his union activities. He washired by Respondent in February 1972 as a rubbish pickuphelper for the truckdriver. He signed a union authorizationcard on September 14.On or about September 1, Ridings notified Respondent'sdispatcher, Eddie Kahanui, that his wife was expecting ababy about September 8, and that he "was going to take offfor two weeks until my wife got back on her feet and wasable to take care of herself. . . . Eddie and I talked to eachother on the telephone at least every other day . . . becausehe was always calling and asking how things were and howthings were and how the baby was . . . and when I was ableto come back to work. And I explained to him again, as soonas my wife was able to get on her feet and then I would comeback." Also, Ridings attended the September 16 employees'meeting called by Henriques at the Respondent's premises,while still on leave status.Ridings returned to work on September 18, 2 days beforethe election when he received a telephone call on September17 from Kahanui, Respondent's dispatcher, who orderedhim to report for work the following morning. Kahanuicalled for Ridings at his home the morning of September 18,and drove him to work. When they arrived at Respondent'syard, Ridings began to service his truck preparatory to col-lecting rubbish. Shortly thereafter, Kahanui told him thatHenriques had telephoned and requested Ridings to waituntil he arrived at the yard. When Henriques arrived at 8a.m., he told Ridings to come into his office, at-which timehe notified him that he was fired, because Ridings had failedto notify him he was taking off 2 weeks from work. RidingsremonstratedwithHenriques,reminding him that not onlydid he notify Kahanui, the dispatcher, around September 1,but that he also kept in touch with Kahanui during the timehis wife was recuperating;and he also reminded Henriqueshe had attended the employees' meeting called by Henri-ques on September 16. Ridings' testimony continues as fol-24 SeeHoward A ero, Inc,119 NLRB 1531;General Electric Company,119NLRB 1821. OAHU REFUSE COLLECTION CO., INC.237lows: "Mr Henriques told me that he wanted me to comeback to work for him after the election but that his attorneyhad advised him not to hire me back until after the votingelection." 25 Ridings voted on September 20, but his votewas challenged He returned to work on September 23, butvoluntarily left Respondent's employ on October 10.Henriques' reason for discharging Ridings on September18 was patently antiorganizational in an effort to preventhim from voting and contrary to Section 8(a)(3) of the Act,which proscribes discrimination in regard to hire or tenureof employment or any term or condition of employment inorder to discourage membership in any labor organization.The record here speaks for itself. Henriques' motive in dis-charging Ridings 2 days before the election was part of ascheme whereby he hoped to prevent him from voting.Riding's discharge during the course of the Union's organi-zational campaign lends credence to the finding that thiswas not a legitmate exercise of managerial discretion Onthe contrary, Ridings' discharge 2 days before the electionand his rehiring 3 days after the election confirm thatRespondent's purported reason for discharging Ridings,namely, his failure to notify Respondent he was taking aleave of absence, is not only a pretext but also a patentlyfalse fabrication motivated by illegal considerations. It isclear that where an employer is set against a union's attemptto organize his employees, every equivocal act that wasdone may be properly viewed in the light of Respondent'sanimus toward the effort to organize his employees.26 More-over, a purportedly justifiable cause for the discharge can-not shield discrimination in employment shown to havebeen unlawfully motivated.27 Corroborative of this findingisHenriques' senseless charade by firing Ridings 2 daysbefore the election and hiring him again 3 days after theelection. These cogent indicia, in conjunction with Henri-ques' animus toward the Union, brand his conduct as illegaland a violation of Section 8(a)(3) of the Act. Accordingly,Respondent's illegal actions and challenge to Riding's eligi-bility to vote prevented Ridings' ballot from being counted.Accordingly, his ballot shall be counted.Objections to the Election and The Alleged Violation ofSection 8(a)(5)The Union had obtained 20 valid authorization cardsfrom the either 33 or 34 unit employees when it requestedrecognition on August 31 and September 1.28 The appropri-ate unit described in paragraph VII of the complaint com-prised 20 employees who were eligible to vote on September20, the day of the election. The status of three employees isin dispute 29 For the reasons stated above, Johnson Kalawaand Richard Germano, two of the three employees whoseeligibility to vote is challenged, are found not to be supervi-sors and accordingly eligible to vote. No probative evidence25The same day, September 18, that Henriques fired Ridings. he loanedhim money26N LR B v HoustonFreightLines, 193 F 2d 394, 398 (C A 5), centdenied 334 U S. 834N L R B C28 The Union's letter datedAugust 22 (G C Exh3) is found not to be arequest forrecognition9 See G C Exh19 which is a stipulation of the partieswas introduced with respect to whether Eddie Kahanui,who is Respondent's dispatcher, is a supervisor as alleged bythe General Counsel and counsel for the Charging Party.The burden of proof is on the party asserting such a rela-tionship, both as to the existence of the relationship and asto the nature and extent of the agent's authority.30 No suchprobative evidence was introduced by the General Counsel.Consequently, there is a failure of proof, thus obviating thepossibility of making a finding with respect to the eligibilityof Kahanui 31The remaining objections to the elections will be foundat the beginning of this Decision. Objection 1, as indicatedabove, has already been overruled by the Regional Directorin his "Report on Objections and Challenged Ballots." 32Objections 1, 2 and 3, have already been disposed of in thisDecision. Objection 4 alleges that Respondent's "representa-tives influenced the election by being in the immediate vicinityof the balloting area at the time of the election." There is nota scintilla of evidence with respect to this objection. The onlyremote mention is Ridings' testimony, in answer to a questionby Counsel for the Union, that he did not observe any officialof the Respondent Company "at the polling place on theelection day."The General Counsel alleges that not only did the Re-spondent "refuse to meet and bargain with the Union" inviolation of Section 8(a)(5), but it also committed variousunfair labor practices between the time recognition first wasrequested on August 31 and September 20, the date of theelection. It should be noted that the first time that Keamo,the union official, met with Henriques and stated he wasorganizing Respondent's employees, Henriques told Keamothat he first would have to talk to an official of the Employ-ers' Council, Ben Akana, who represented him. Keamo latertelephoned Henriques and the latter informed Keamo thathe would not grant the Union recognition as he preferreda Board-conducted election. Thereupon, the Union filedwith the Regional Office a representation petition on Au-gust 23. At a meeting in the Regional Office, an agreement70 International Brotherhood of Teamsters, Chauffeurs,WarehousemenandHelpers of America, Local Union No 377 (All-American Stamp and PremiumCorporation of New York),159 NLRB 1313, 13153InAssociated Transport, Inc,195 NLRB 704, the Board found dispatch-ers employed by a common carrier by truck were not supervisors A rank-and-file employee cannot be transformed into a supervisor merely by invest-ing him with a "title" and theoretical power to perform one or more of theenumerated supervisory functionsN L R B v Southern Bleachery & PrintWorks, 257 F 2d 235, 239, (C A 4) cert denied 359 U S 911 And while theenumerated powers listed in Sec 2(11) are to be read in the disjunctive, thesection also "states the requirement of independence of judgment in theconjunctive with what goes before "Poultry Enterprises, Inc v N L R B,216F 2d 798, 802 (C A 5) Thus, the individual must consistently display trueindependent judgment in performing one of the functions in Sec 2(11) Theexercise of some supervisory tasks in a merely "routine," "clerical,".. perfunc-tory," or "sporadic" manner does not elevate a rank-and-file employee intothe supervisory ranksN LR B v Beaver Meadow Creamery,Inc, 215 F 2d247, 251 (C A 3) The Board, however, has found dispatchers to be supervi-sors where they exercise "independent judgment" in performing one of thesupervisory functions set out in Sec 2(11)Dixie Ohio Express,123 NLRB1936, 1937,Groendyke Transport, inc,171NLRB 997, 998 However, theBoard holds that "where the direction and control exerted by the individualisover the movement of equipment and the direction of personnel occursonly as an incidental result, the statutory definition of 'supervisor' does notapply" Baltimore Transit Co,92 NLRB 1260. 1264 AccordCarey Transpor-tation Co,119 NLRB 332, 335, Vangas,inc,167 NLRB 805, 806, 80732 See fn2, supra.G C Exh 1(k) 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor a consent election was entered into by the parties onSeptember 1. An election by secret ballot was conducted onSeptember 20, which the Union lost: 4 votes were cast forthe Union, 8 against, and 18 ballots were challenged Seesupra.By stipulation (G.C. Exh. 19) the parties agreed onMay 15 and 18, 1973, that the eligibility to vote of only threeemployees was in dispute, namely, Kalawa, Germano, andKahanui. The stipulation described Kalawa and Germanoas :'alleged foremen" and Kahanui as "alleged dispatchersupervisor." Kalawa has been found not to be a supervisor.Merely describing Germano as a "foreman" has no mean-ing or probative value in determining whether he is eligibleto vote. Inasmuch as the very sparse evidence elicited withrespect to Germano is limited to his having had the same jobof truck driver as Kalawa,he isfound by hypothesis to beeligible to vote. Because of the General Counsel's failure tosustain his burden of proof with respect to Kahanui, hisballot shall be counted. In comparing those challenged vot-erswhose names are listed at page 2 of the RegionalDirector's "Report on Objections and ChallengedBallots"with the names of those listed in G.C. Exh 19, it is foundthat the only voters at the election who were challenged andwhose eligibility are not yet determined are Marshall Cos-tello, Joseph Enriquez, and RobertHenriques.No evidencewith respect to any of these individuals was introduced atthis hearing. In the absence of any evidence with respectthereto, no recommendation is made as to the disposition ofthese other objections.The record reveals Respondent neither refused to recog-nize nor refused to bargain with the Union but rather optedfor a Board election when he signed the agreement for aconsent election at which time the election was ordered tobe held on September 20. In this regard,it ispertinent tonote that the Union filed its 8(a)(5) charge on September 27.All that Respondent did was to require the Union to proveitsmajority status when there was no proof that its requestto hold an election was tinged with any bad faith. Addingcredence to this conclusion is the fact that the Union nevershowed Respondent the signed authorization cards In thisposture, the legal incidence of such failure on the Union'spart was to deal the negotiations acoup de gracewhich theUnion's hasty filing of an unfair labor practice charge wasunable to either resuscitate or revive. All of these actions,detailed above, on the part of the Union, removed the possi-bility of effective negotiations and this precluded the exis-tence of a situation in which the Respondent's own goodfaith could be tested. If it cannot be tested, its absence canhardly be found.33 Respondent, therefore, did not refuse tobargain with the Union under the doctrine enunciated inAaron Brothers,158NLRB 1077, 1078, which held thatunder the circumstances here present, Respondent's insis-tence on an election was not proscribed. Ordinarily whenconfronted with a union's claim that it represents a majorityof the employees together with a request for collective bar-gaining, the employer may refuse to rely on the union au-thorization cards and insist that the Union prove itsmajority in a Board election.A L Gilbert Co,110 NLRB2067, 2069. SeeDimarc Broadcasting Corp.,204 NLRB No.33Time PublishingCo,72 NLRB 676, 68347, third and fourth paragraphs before "Conclusions ofLaw" in the Administrative Law Judge'sDecision. Basedupon the foregoing facts, the General Counsel has failed tosustainthe burden of proving by a preponderance of theevidence that the Respondent violated Section 8(a)(5) of theAct.The General Counsel asks that the election be set asideand a"Grssel"order issue requiring the Respondent to bar-gain with the Union upon request, based upon the preelec-tion conduct which it is alleged dissipated the Union'spreelection majoritystatus.The Counsel for the ChargingParty stated during the course of the trial that he would haveno objection to a new election being ordered in which Coun-sel forthe Respondent joined.The General Counsel contends that Respondent's"fla-grant pattern of illegal 8(a)(1) conduct" and its 8(a)(3) viola-tion warranta bargaining order under theGisseldoctrine as"no fair election could be held by the Board within theforeseeable future because of Respondent's illegal con-duct."The criticalissue in thiscase, then, is whether a bargain-ing order should be entered under the doctrine ofN.L.R.B.v.Gissel Packing Co., Inc.,395 U.S. 575 (1969). In that case,the Supreme Court sustained the Board's remedial authorityto issue abargaining order where the union has establisheditsmajority through authorization cards and unfair laborpractices had been committed that interfered with the elec-tion processes and tended to preclude the holding of a fairelection.34 InGissel,the Supreme Court indicated that abargaining order would be appropriate in two situations: (1)where the employer's unfair labor practices are so "perva-sive" and "coercive" that a bargaining order is the onlyeffectivemeans ofremedying those unfair labor practices;and (2) where the unfair labor practices, though less sub-stantial, are nonetheless such that "the Board finds that thepossibility of erasing the effects of past practices and ofensuring a fair election by the use of traditional remedies,though present, is slight and that employeesentiment onceexpressed through cards would, on balance, be better pro-tected by a bargaining order." 35 The Court emphasized that"thereis stilla third category of minor orless extensiveunfairlabor practices, which, because of their minimal im-pact on the election machinery, will not sustain a bargainingorder." 395 U.S. 615. The Court further held that such adetermination could be made without reference to whetherthe employer's claim of doubt of theunion'smajority statuswas made in bad faith.Ithas been establishedsuprathat Respondent did notrefuse to bargain within the holding ofAaron Brothers.Theonly remaining theory upon which aGisselorder could bepredicated and which would justify a remedial bargainingorder isthe unfairlabor practices found above which werecommitted by Respondent. Such a remedy is to be appliedcautiously because of its tendency to encroach on the em-ployees' Section 7 right not to organize a labor union andthe Section 9(c)(1) right to a secret ballot election 36In the proceedings at bar, the findings of unfair laborpractices detailed above were neither "outrageous," "perva-34Idai 594J5 1dal 61436N L R B v Flomatic Corporation,347 F 2d 74, 77-80 (C A 2) OAHUREFUSECOLLECTION CO., INC.239sive," nor encompassed by the second category involving"less pervasive practices which nonetheless still have a ten-dency to undermine majority strength and impede the elec-tion process." 37 And the third category, which is citedabove, of "minor or less extensive unfair labor practiceswhich" has a "minimal impact on the election machinery,[and thus] will not sustain a bargaining order." Moreover,the record reveals there is not a preponderance of evidenceto indicate Respondent rejected its collective-bargainingobligation as evidenced by its ready response when theUnion demanded recognition that it preferred the employ-ees' wishes to be determined by a Board-conducted election.Prior to this time the Union had never requested recognitionnor had it submitted any evidence to Respondent with re-spect to its majority status. Furthermore, as there was noprior history of collective bargaining, it was incumbent onthe General Counsel to prove affirmatively that the circum-stances herein show bad faith. The General Counsel failedto carry this burden of proof.38 Finally, the decisions of theBoard and courts hold that the proximate result ofRespondent's commission of unfair labor practices must be"substantial" and the cumulative effect of the proscribedconduct should be considered and weighed in combination.It isnot believed the violations found here, in their cumula-tive effect, are sufficiently "substantial" to justify the severeremedy of aGisselorder. 9When theGissel Packingstan-dards are applied to the facts of the instantcase, it becomesapparent that a bargaining order is not warranted. The vio-lations of Section 8(a)(1) and (3) which the RespondentCompany committed were not of such a substantial nature,considering all the relevant circumstances; nor do theycreate a situation adversely affecting the Union's ability toestablish its representative status in a Board-conductedelection. It is uncontradicted that there is an extraordinaryrate of turnover indigenous to the Company's rubbish col-lection business. This condition strengthens the conclusionthat the adverse effects of the Company's unfair labor prac-tice violations should be reasonably and adequately dissi-pated, prior to the holding of a new representation election,through the utilization of the traditional remedies. Further-more, those employees hired subsequently to the eligibilitydate of the first election must be considered. Thus, a bar-gaining order would impose representation upon a currentunit of employees, many of whom were not employed by.Respondent when the violations of Section 8(a)(1) and (3)were committed. As stated above, the effects of these unfairlabor practices are not sufficiently pervasive and lingeringto justify a determination that a subsequent election couldnot be held which would be reasonably free from the ad-verse influence of the Respondent's unlawful action. It is,therefore, found that "the possibility of erasing the effectsof past practices and of ensuring a fair election . . . by theuse of traditional remedies"is soevident in the context of37 N.L R.B. v. Gissel Packing Co., supraat 614 and 615.38Aaron Brothers,158 NLRB,1077,John P Serpa, Inc.,155 NLRB 99,100-101.39Hammond & Irving, Inc.,154 NLRB 1071;Foremost Dairies,172 NLRB1246.theGisseldoctrine as to warrant rejecting the GeneralCounsel's proposed bargaining order in favor of the "pre-ferred" election process.40Accordingly, it is recommended that the election held onSeptember 20 should be set aside that the Regional Directorfor Region 20 hold a second election at such time as hedeems and circumstances permit a free choice of a bargain-ing representative. In order to assure that all eligible votersmay have the opportunity to be informed of the issues in theexercise of their statutory right to vote, all parties to theelection should have access to a list of voters and theiraddresses which may be used to communicate with them.ExcelsiorUnderwear, Inc.,156 NLRB 1236;N.L.R.B. v.Wyman-Gordon Co.,394 U.S. 759. Accordingly, it is suggest-ed that an election eligibility list, containing the names andaddresses of all the eligible voters, be filed by the Companywith the Regional Director for Region 20 within 7 days afterthe date of issuance of the Notice of Second Election by theRegional Director. The Regional Director should make thelist available to all parties to the election. No extension oftime to file this list should be granted by the Regional Direc-tor except in extraordinary circumstances.Upon the basis of the foregoing findings and conclusionsand upon the entire record in this case, there are made thefollowing:CONCLUSIONS OF LAW1.By threatening that it would terminate employees ifthey signed union authorization cards or voted for theUnion in the imminent election, in order to discouragemembership in, sympathy for, and activity on behalf of theCharging Union, Respondent violated Section 8(a)(1) of theAct.2.By discharging and refusing to reinstate Charles Rid-ings because of his union activity, Respondent engaged inunfair labor practices affecting commerce within the mean-ing of Section 8(a)(3) and (1) and Section 2(6) and (7) of theAct.3.Respondent did not violate Section 8(a)(5) of the Act.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices it shall be recommended that it cease anddesist therefrom and take' certain affirmative action neces-sary to effectuate the policies of the Act. Having found thatRespondent discriminatorily terminated Charles Ridings onSeptember 18 and hired him again on September 23, 1972,itwill be recommended that Respondent make Ridingswhole for any loss of earnings suffered by reason of thediscrimination against him for the period of such discrimi-nation. Backpay with interest at the rate of 6 percent perannum shall be computed in the manner set forth in F.W.Woolworth Company,90 NLRB 289, andIsis Plumbing &Heating Co.,138 NLRB 716.[Recommended Order omitted from publication.]40 Gissel Packing Co., supraat 602 and 614.